Psarsoh, C. J.
Has Congress power- to aonscript citizens to serve as agriculturists, and thereby taire from the State the right to require them to perform u Home Guard ” duty ? '
The only doubt I have had is as to the fr-fc branch of the quQstidn,'i. e., can the Oonfederatfe.Sfcaton, while one part of our citizens arc put in the field to fight with muskets, put another part i.n the field to work with ploughs?
My brothers, Battle and Manly, are (dear in the opinion that-this may be done under the war power, to raise and support armies ; and, indeed, it seems in fall within the principles of the decision in Walton vs. Gatlin, 1 Winston, 318, that, in case of necessity, the power of tha-*23Confederate States is unlimited, so far as the citizens ar« concerned. It is my duty to confortado that decision.
Upon "the other branch of tie question, I have.no difficulty. It is decided in Johnson vs. Mallett (at the extra term) that tjie war power .of the Confederate States, sc far as the States are concerned,'is limited by their rights in regard to civil officers ; and the question -is narrowed -to this: is there also a limitation on the war power of the Confederate States, in regard to the rights of the States under their war power ? I think not; for the reason that the States have, by the provisions of thq Constitution, subordinated.the State war power to that'oí the Confederate States. “No State shall engage in war,- unless actually invaded, or in such imminent danger Jis will not admit of delay.” “ Congress shall have power to call forth the niil-itia, &c.f” the whole if necessary.' So th« war power of a State is secondary, and imposes no limitation on that of the Confederate States. ■ It followS th.at, although the-State may have, as in,this instance, put citizens in the' Honje Guard, such action of the State is sub--ject to the future action of the Oouiederate States,.arid the latter may rightfully take men out of the “ Home Guard ” of a State, in order to put' them in the service of the Confederate States, .under their paramount war power.-
These “agriculturists” are as fully in the service of the Confederate States, under the war power, as if they were fighting in the army. They are in the first place, conscripted for the army, then exempted for the purpose of putting them in the'service as agriculturists.- This wax done in order to give 'them an election th serve with a musket or with a plough. Rut that does' not affect the question : nor is it, in my judgment, at all varied by th# circumstance, that those having 15 slave# are exempted *24directly by the act, and others are exempted or detailed ■by the President in his discretion, under the authority ,o£ tho act. Por the point is,, they are all put in the service of the Confederate States as agriculturists, under tho war power, aud a State has no right to interfere with, or impair, the exercise of ils war power.
Whether men-are to work-themselves in order to raise provisions for tho army, or are to u manage and oversee ” IS slaves, so as to make them work for that purpose, it is clear, that in either case, their efficiency' as agriculturists for tho government, will be impaired, if they are required to do duty in the Home Guard.